Termination Agreement


This Agreement is made by and between Nutra Pharma Corp., a California
Corporation (“the Company”), with an address of 3473 High Ridge Road, Boynton
Beach, FL 33426 (“the Company”), and Doherty & Company, LLC, a Delaware limited
liability company (“Doherty & Company”) and Michael Doherty, an individual
(“Doherty”). Doherty & Company, LLC and Doherty are referred to herein
individually or collectively as “the Doherty Entities.”


WHEREAS, the Company and the Doherty Entities have maintained a business
relationship whereby the Doherty Entities have provided certain services to the
Company for a period of time pursuant to various written agreements; and


WHEREAS, the Company and the Doherty Entities now desire to terminate the
business relationship and agreements between them as set forth herein.


NOW, THEREFORE, for and in consideration of good and valuable consideration, the
receipt of which is hereby acknowledged, the Company and the Doherty Entities,
intending to be legally bound, mutually agree as follows:


1. Acknowledgment of Entire Agreement.
All written or oral understandings, agreements, covenants, promises, or
arrangements between the Doherty Entities and the Company are set forth in the
following written agreements dated as of June 1, 2005: (i) the Agreement titled
“Letter Agreement” by and between the Company and the Doherty Entities whereby
Doherty was appointed as the Company’s Executive Chairman (“the Letter
Agreement”) and which granted Doherty & Company thirteen million six hundred
thousand (13,600,000) options to purchase common stock (“the 13,600,000
Options”); (ii) the Agreement titled “Option to Purchase” by and between the
Company and Doherty & Company (“the Option to Purchase Agreement”) which is also
designated as Exhibit A to the Letter Agreement in (i) above; (iii) the untitled
Financing Agent Agreement between the Company and Doherty whereby Doherty was
appointed the Financing Agent for the Company (“the Financing Agent Agreement”);
and (iv) the untitled Indemnification Agreement between the Company and Doherty
& Company. The Letter Agreement, the Option to Purchase Agreement, the Financing
Agent Agreement, and the Indemnification Agreement are collectively referred to
herein as “the Doherty Agreements.” It is understood and acknowledged by the
Company and the Doherty Entities that the Doherty Agreements are the only
agreements and understandings of the parties, and there are no other written or
oral understandings, agreements, covenants, promises, obligations or
arrangements, directly or indirectly, between the parties except as set forth
herein.


2. Termination of Doherty Agreements.
The Company and Doherty agree that the employment and/or contractual
relationship established by the Doherty Agreements shall terminate and cease as
of the execution of this Termination Agreement (“the Termination Agreement”) and
the Company shall not be obligated to provide any benefits or pay any
compensation or consideration now or at
 
 
 

--------------------------------------------------------------------------------

 
any time in the future including but not limited to salaries, commissions,
reimbursements, expenses, sums of any nature, securities of any nature,
including common stock, warrants and/or options to purchase common stock, to the
Doherty Entities whether accrued or unaccrued, billed or unbilled, due or not
due, delivered or not delivered pursuant to the Doherty Agreements. Any
provision or obligation contained or arising out of any provision in any of the
Doherty Agreements which survived the termination of those agreements including
any duty or obligation of the Company to provide now or at any time in the
future any payment, benefit, indemnification, contribution, or defense to the
Doherty Entities or to any third party is hereby terminated. Any provision in
the Doherty Agreements relative to the manner, method, timing, notification of,
or necessity to establish cause for termination of the Doherty Agreements or any
portion thereof are considered to have been complied with and/or waived by the
Doherty Entities.


3. Resignation by Doherty.
Doherty hereby tenders, and the Company accepts, Doherty's resignation from any
and all positions that Doherty may currently hold with the Company as a result
of the Letter Agreement, including Doherty's position as the Company’s Executive
Chairman, Chairman of the Board, or any and all other positions, effective upon
execution hereof. The Doherty Entities represent that they have not entered into
any agreement on behalf of the Company designed to bind the Company to any
contract or transaction. Upon execution hereof, the Doherty Entities hereby
forfeit and release all claims and rights of ownership of the 13,600,000 Options
and request cancellation of all of the 13,600,000 options granted to the Doherty
Entities pursuant to the Option to Purchase Agreement and the Letter Agreement
regardless of whether any of the foregoing options have vested, been exercised
or been delivered to the Doherty Entities.


4. Ownership of the 13,600,000 Options.
The Doherty Entities represent that until the time of execution of this
Termination Agreement by all parties, Doherty & Company was the sole beneficial
owner of the 13,600,000 Options and no portion of the 13,600,000 Options has
been promised, assigned, sold, pledged, or otherwise transferred to any third
party.


5. Resignation of Doherty & Company.
Doherty & Company hereby tenders, and the Company accepts, its resignation from
any and all positions Doherty & Company may currently hold with the Company as a
result of the Financing Agreement, including but not limited to the Company’s
agent and investment banker. Doherty & Company represents that Doherty & Company
has not consummated any financing on behalf of or for the Company. Doherty &
Company waives any right to receive any future compensation pursuant to
Paragraph 7 of the Financing Agreement and no portion of the Financing Agreement
shall survive its termination hereunder.


6. In connection with the Doherty Agreements, the Doherty Entities represent
that:
i. No party is owed a fee of any type for any services provided by Doherty;
ii. The Doherty Entities have not entered into any agreement of any nature on
behalf of the Company; and
iii. The Doherty Entities have not undertaken any acts that create any liability
or obligation of any type of the Company.


 
 

--------------------------------------------------------------------------------

 
7. Consideration to Doherty.
i. Grant.
In consideration for entering into this Termination Agreement, the Company, upon
execution hereof, hereby grants to Doherty & Company, options to purchase two
million (“2,000,000”) shares of the Company's common stock (“the 2006 Option”)
upon the terms and conditions set forth herein (the “2006 Option Shares”). The
Doherty Entities agree that the Company's grant of the 2006 Option Shares is in
full accord and satisfaction of any obligations, claims, sums, amounts and/or
disputes that the Doherty Entities may have with the Company. The Doherty
Entities understand, covenant, and agree that the terms of this Termination
Agreement, and the 2006 Option is the sole consideration for this Termination
Agreement and that the Doherty Entities accept said consideration for the
purpose of making a full and final compromise, adjustment and settlement of all
claims for injuries, losses, and damages resulting, or to result, from any
claims against the Company.


ii. Vesting.
The 2006 Option shall vest upon execution of this Termination Agreement and
shall be exercisable at any time from the date of execution of this Termination
Agreement until May 31, 2010.


iii. Exercise Price.
The exercise price (the “Exercise Price”) for each share of Common Stock covered
by the 2006 Option shall be $0.27 per Common Share.


iv. Partial Exercise. Subject to the terms of this Termination Agreement, the
2006 Option may be exercised for all or any part of the 2006 Option Shares.


v. Method of Exercising Option.
The 2006 Option, or any portion thereof, may be exercised by the Doherty
Entities by delivering to the Company at its main office (to the attention of
the Company's President) written notice of the number of shares of common stock
with respect to which the Option is being exercised and by paying in full the
purchase price of the shares of stock so purchased.


vi. Assignability of Options.
Doherty & Company may assign the 2006 Option granted hereunder.


vii. Expiration.
The 2006 Option shall in no event be exercisable after May 31, 2010.


viii. Issuance of Stock Certificates upon Exercise.
Subject to the Provisions of this Termination Agreement, upon receipt by the
Company of the Exercise Price for any portion of the 2006 Option, the Company
shall issue to the Doherty Entities shares of common stock equal to the number
of common shares purchased under the 2006 Option.


 
 

--------------------------------------------------------------------------------

 
ix. No Rights as a Shareholder.
The Doherty Entities shall not have any rights as a shareholder regarding any
shares of common stock covered by the 2006 Option until the issuance of a stock
certificate for such shares. No adjustment shall be made on the issuance of a
stock certificate to the Doherty Entities as to any dividends or other rights
for which the record date occurred prior to the date of issuance of such
certificate by the Company's transfer agent.


x. Adjustment of Options.
The grant of the 2006 Option shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure or to merge, consolidate, dissolve,
liquidate, sell or transfer all or any part of its business or assets. The
Company shall have the sole discretion to make all interpretations and
determinations required under this Paragraph to the extent it deems equitable
and appropriate.


8. Indemnification
i. Indemnification Generally.
For a period of six months after the date of execution of this Agreement, the
Company shall indemnify the Doherty Entities from and against any and all
losses, damages, liabilities, claims, charges, actions, proceedings, demands,
judgments, closing costs and expenses resulting from services provided by the
Doherty Entities pursuant to the Doherty Agreements. Notwithstanding the
foregoing, the Company shall not be liable for any losses to the extent such
Losses arise out of, result from or are increased by, the breach of this
Agreement by, or the fraudulent acts or gross negligence of the Doherty Entities
or in the event of any breach by the Doherty Entities of a representation,
warranty or covenant of the Doherty Agreements.


ii. Indemnification Procedures. In the event, the Doherty Entities are entitled
to indemnification, it shall give notice as promptly to the Company of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing in respect of which indemnity may be sought hereunder. Upon such
notification, the Company Party shall assume the defense of such action if it is
a claim brought by a third party, and after such assumption the Doherty Entities
shall not be entitled to reimbursement of any legal expenses incurred by it in
connection with such action except as described below. In any such action, the
Doherty Entities Party shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of the Doherty
Entities unless: (a) the Doherty Entities and the Company shall have mutually
agreed in writing to the contrary, or (b) the named parties in any such action
(including any impleaded parties) include both the Company and Doherty and the
representation of both parties by the same counsel would be inappropriate due to
actual conflicting interests between them. The Company if it is not entitled to,
or elects not to, assume the defense of a claim shall not be obligated to pay
the fees and expenses of more than one counsel in any one jurisdiction for all
parties indemnified by the Company with respect to such claim, unless
 
 
 

--------------------------------------------------------------------------------

 
in the reasonable judgment of the Company an actual conflict of interest may
exist with respect to such claim, in which event the Doherty Entities shall be
obligated to pay the fees and expenses of such additional counsel or counsels.
The Company shall not be liable for any closing of any proceeding effected
without its written consent (which shall not be unreasonably withheld or delayed
by such Indemnifying Party), but if settled with such consent or if there be
final judgment for the plaintiff, the Company shall indemnify the Doherty
Entities from and against any Losses.


9. Restrictive Covenants.
i. The Doherty Entities agree to hold and safeguard all trade secrets,
proprietary information, and confidential information of the Company in trust
and confidence for the Company. The Doherty Entities agree that they shall not
misappropriate, disclose, or make available to any person or any entity for use
at any time any of the said information, and the Doherty Entities agree not to
use any of the said information, whether or not it was developed by the Doherty
Entities, to their own advantage or to the advantage of others.


ii. The Doherty Entities agree that all records, drawings, data, samples,
models, correspondence, manuals, notes, reports, notebooks, proposals, and any
other documents concerning the Company's customers, products, processes,
technical information or business information used by the Company and any other
tangible materials or copies or extracts of tangible materials regarding the
Company's operations or business, testing, formulations or product development
received by the Doherty Entities during their contractual relationship with the
Company are, and shall be, property of the Company exclusively. Doherty agrees
to immediately return to the Company all of the material mentioned above,
including written notes, memorandums, or notes taken by Doherty and all tangible
materials, including, without limitation, correspondence, drawings, manuals,
letters, notebooks, reports, flow-charts, programs, and proposals. No copies
will be made by the Doherty Entities, or retained by the Doherty Entities, of
any written information obtained, whether or not developed by the Doherty
Entities.


10. Breach by Doherty Entities.
In the event of a breach by the Doherty Entities of the terms of this
Termination Agreement, the Company shall be entitled, if it shall so elect, to
institute legal proceedings to obtain damages for any such breach, or to enforce
the specific performance of this Termination Agreement by Doherty and to enjoin
Doherty from any further violation of this Termination Agreement and to exercise
such remedies cumulatively or in conjunction with all other rights and remedies
provided by law. Doherty acknowledges, however, that the remedies at law for any
breach by the Doherty Entities of the provisions of this Termination Agreement
may be inadequate and that the Company shall be entitled to injunctive relief
against them in the event of any breach. If the Company prevails in a proceeding
for damages or injunctive relief, Doherty agrees that the Company, in addition
to other relief, shall be entitled to the following in connection with the
Doherty Entities’ (either individually or collectively) violations of any terms
of this Termination Agreement: (a) reasonable attorney fees, costs, and the
expenses of litigation incurred by the Company in securing the relief granted by
the Court; (b) the cancellation of the right to exercise any part of the 2006
Option that remains unexercised at the time; (c) repayment of all profits earned
by Doherty from the options, said profits to be determined by taking the
difference between the exercise price and the per share price for such shares as
were sold by the Doherty Entities.


 
 

--------------------------------------------------------------------------------

 
11. Choice of Law and Venue.
Law and Arbitration.
This Termination Agreement shall be governed by and construed in accordance with
the laws of the State of Florida applicable to contracts executed and performed
in such State, without giving effect to conflict of law principles. All
controversies, claims and matters of difference arising between the parties
under this Termination Agreement shall be submitted to binding arbitration in
Palm Beach County, Florida under the Commercial Arbitration Rules of the
American Arbitration Association ("the AAA") from time to time in force (to the
extent not in conflict with the provisions set forth herein). This agreement to
arbitrate shall be specifically enforceable under applicable law in any court of
competent jurisdiction. Notice of the demand for arbitration shall be filed in
writing with the other parties to this Termination Agreement and with the AAA.
Once the arbitral tribunal has been constituted in full, a hearing shall be held
and an award rendered as soon as practicable. The demand for arbitration shall
be made within a reasonable time after the claim, dispute or other matter in
question has arisen, and the parties are not making progress toward a
resolution. In no event shall it be made after the date when institution of
legal or equitable proceedings based on such claim, dispute or other matter
would be barred by the applicable contractual or other statutes of limitations.
The parties shall have reasonable discovery rights as determined by the
arbitration. The award rendered by the arbitrators shall be final and judgment
may be entered in accordance with applicable law and in any court having
jurisdiction thereof. The decision of the arbitrators shall be rendered in
writing and shall state the manner in which the fees and expenses of the
arbitrators shall be borne.


12. Counterparts.
This Termination Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. This Termination Agreement, once executed by a party, may be delivered to
the other parties hereto by facsimile transmission of a copy of this Termination
Agreement bearing the signature of the party so delivering this Termination
Agreement. In the event any signature is delivered by facsimile transmission,
the party using such means of delivery shall cause the manually executed
Execution Page(s) hereof to be physically delivered to the other party within
five (5) days of the execution hereof, provided that the failure to so deliver
any manually executed Execution Page shall not affect the validity or
enforceability of this Termination Agreement.


13. Headings.
The headings of this Termination Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Termination
Agreement.


 
 

--------------------------------------------------------------------------------

 
14. Severability.
If any provision of this Termination Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Termination Agreement or the
validity or enforceability of this Termination Agreement in any other
jurisdiction.


15. Entire Agreement; Amendments.
This Termination Agreement and the instruments referenced herein contain the
entire understanding of the Doherty Entities, and the Company, their affiliates
and persons acting on their behalf with respect to the matters covered herein
and therein and, except as specifically set forth herein or therein, neither the
Company nor Doherty Entities makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Termination
Agreement may be waived other than by an instrument in writing signed by the
party to be charged with enforcement and no provision of this Termination
Agreement may be amended other than by an instrument in writing signed by the
Company and the Doherty Entities.


16. Notices. Any notices required or permitted to be given under the terms of
this Termination Agreement shall be sent by certified or registered mail (return
receipt requested) or delivered personally, by responsible overnight carrier or
by confirmed facsimile, and shall be effective five (5) days after being placed
in the mail, if mailed, or upon receipt or refusal of receipt, if delivered
personally or by responsible overnight carrier or confirmed facsimile, in each
case addressed to a party. The addresses for such communications shall be:


If to the Company:


Nutra Pharma Corp.
1829 Corporate Drive
Boynton Beach, Florida 33426
Attn:   Rik Deitsch
            Chief Executive Officer




If to Michael Doherty to:


Michael Doherty
1999 Avenue of Stars
Los Angeles, California 90069
Suite #1800




If to Doherty & Company to:


Doherty & Company, LLC
Same
___________________
___________________
Attn: Michael Doherty


 
 

--------------------------------------------------------------------------------

 


17. Successors and Assigns.
This Termination Agreement shall be binding upon and inure to the benefit of the
parties and their successors and assigns. Except as provided herein or therein,
the Doherty Entities may not assign this Termination Agreement or any rights or
obligations hereunder.


18. Further Assurances.
The Doherty Entities shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
Termination Agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Termination Agreement.


19. Waivers.
No delay on the part of any party in exercising any right, power, or privilege
hereunder shall operate as a waiver thereof. Nor shall any waiver on the part of
any party of any such right, power or privilege, nor any single or partial
exercise of any such right, power or privilege, preclude any further exercise
thereof or the exercise of any other such right, power or privilege. The rights
and remedies of any party based upon, arising out of or otherwise in respect of
any inaccuracy in or breach by any other party of any representation, warranty,
covenant or agreement contained in this Termination Agreement shall in no way be
limited by the fact that the act, omission, occurrence or other state of facts
upon which any claim of any such inaccuracy or breach is based may also be the
subject matter of any other representation, warranty, covenant or agreement
contained in this Termination Agreement (or in any other agreement between the
parties) as to which there is no inaccuracy or breach.


20. Variations in Pronouns.
Wherever the context shall so require, all words herein in the male gender shall
be deemed to include the female or neuter gender and vice versa, all singular
words shall include the plural, and all plural words shall include the singular.
All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.


21. Presumption Against Scrivener and Mutual Understandings.
Each party waives the presumption that this Termination Agreement is presumed to
be in favor of the party which did not prepare it, in case of a dispute as to
interpretation. This Termination Agreement has been freely and fairly negotiated
by the parties hereto and each party has been provided the opportunity to have
the Termination Agreement reviewed by legal counsel of their choice and to
modify the terms hereof and, therefore, this Termination Agreement shall be
construed and interpreted without any presumption,
 
 
 

--------------------------------------------------------------------------------

 
or other rule, requiring construction or interpretation against the interest of
the party causing this Termination Agreement to be drafted. This Termination
Agreement embodies the entire understanding between the parties and supersedes
and cancels all prior understandings and agreements, whether oral or written.
The Doherty Entities represent and verify that they have not breached any terms
of the Doherty Agreements. If it is later discovered that such representation is
untrue, then and in that event, the Company reserves the right to seek any
remedy permitted by the said Agreement and/or any existing laws notwithstanding
the language of this Termination Agreement. Additionally, the failure to
disclose such past or current breach and/or violations of such agreements shall
be considered a material breach of this Termination Agreement.


22. Release.
The Doherty Entities, their heirs, executors, administrators, successors and
assigns, whether herein named or referred to or not, do hereby release,
discharge, and acquit and by these presents does hereby release, acquit, and
forever discharge the Company, its successors and assigns, its agents, servants,
and its divisions, subdivisions, and affiliates, of and from any and all past,
present, and future claims, counterclaims, grievances, assertions, matters,
demands, actions, causes of action, liabilities, damages, costs, loss of
services, expenses, compensation, contracts, agreements, promises, covenants,
third-party actions, suits at law or in equity, of every nature and description,
whether known or unknown, suspected or unsuspected, foreseen, or unforeseen,
real or imaginary, actual or potential, and whether arising at law or in equity,
under the common law, state or federal law, or any other law, or otherwise,
including, but not limited to, any claims that have been or might have been
asserted as a result of the establishment or termination of the relationship
between the Company and the Doherty Entities, hereinafter collectively referred
to as the Doherty Claims. It is the intention of the parties hereto to effect a
full and final complete release of all such Doherty Claims. It is expressly
understood and agreed that this Termination Agreement is intended to cover, and
does cover, not only all now known injuries, losses, and damages, but any future
injuries, losses, and damages not now known or anticipated, but which may later
develop or be discovered, including all the effects and consequences thereof.


23. Attorney Fees. Each party to this Termination Agreement shall pay their own
attorney fees with respect to the drafting, negotiation, and execution of this
Termination Agreement.


IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement on this 30 day of March, 2006.


Witness:


NUTRA PHARMA CORP.
/s/  Rik J Deitsch 4/1/06
By: Rik J Deitsch
Its: President


DOHERTY & COMPANY, LLC
/s/  Michael Doherty
By: Michael Doherty
Its: President
 
/s/ Michael Doherty
Michael Doherty